Citation Nr: 0611284	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for a bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1991, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C. that determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of service connection for SLE; the RO also 
denied her claim of service connection for bilateral eye 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.  

The Board notes that in an August 2000 rating decision, the 
RO denied service connection for bilateral eye disability on 
the basis that the claim was not well grounded under the law 
then in effect.  As the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), pursuant to Section 7 of the 
VCAA, if a claim that was denied as not well grounded between 
July 14, 1999, and November 9, 2000, is reconsidered de novo 
in light of the enactment of the VCAA, the claim is 
readjudicated "as if the denial or dismissal had not been 
made."  Id. at 1343-44.  Accordingly, the Board agrees with 
the RO that the veteran's bilateral eye disability must be 
adjudicated on de novo basis, as set forth on the title page 
of this decision.

The veteran presented testimony before the Board in March 
2005.  The transcript has been obtained and associated with 
the claims folder.

The veteran's claim of entitlement to service connection for 
a bilateral eye condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Veterans Benefits Administration, Appeals Management Center 
(VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the 
veteran's claim of service connection for SLE; the RO 
notified the veteran of the decision and of her appellate 
rights, but she did not appeal the determination and it 
became final.  

2.  Evidence submitted since the April 2000 denial bears 
directly and substantially upon the specific matter under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's SLE claim.

3.  SLE was incurred in service.


CONCLUSIONS OF LAW

1.  The RO's April 2000 decision that denied service 
connection for SLE is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the April 2000 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for SLE have 
been met.  38 U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  The criteria for service connection for SLE are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below in reopening the 
veteran's SLE claim and establishing service connection for 
that disability, no discussion of the VCAA is necessary.

New and Material

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).



Analysis

The record indicates that in its April 2000 rating decision, 
the RO denied service connection for SLE on the basis that 
SLE was not considered an undiagnosed illness to warrant 
service connection based on the veteran's service in the 
Persian Gulf.  The RO further determined that SLE was not 
incurred in or aggravated during service nor did it manifest 
to a compensable degree within the year following her 
discharge from active duty service.  Notice of the decision 
was mailed to the veteran in May 2000.  The veteran did not 
file a notice of disagreement and as such, the matter became 
final. 38 C.F.R. § 20.302(a).

Of record at the time of the April 2000 rating decision were 
records from the National Institute of Health (NIH), dated in 
January 1997, showing the veteran complained of headaches and 
generalized muscle aches.  A February 1997 entry reflects 
that the veteran complained of fatigue and polyarthralgia 
since 1991.

A July 1999 letter from Dr. HAA indicates the veteran had SLE 
and lupus membranous nephropathy.  Dr. HAA noted the veteran 
was under a Prednisone treatment protocol at the NIH.

A September 1999 VA joints examination report reflects that 
the veteran complained of fatigue since her return from 
Desert Storm.  The veteran presented with complaints of 
migratory joint pains and swelling of her fingers.  The 
examiner noted the veteran had been diagnosed with SLE and 
lupus nephritis confirmed by renal biopsy.

Evidence submitted subsequent to the April 2000 rating 
decision includes a December 2000 statement from Dr. GJD, who 
indicated the veteran complained of fatigue and malaise since 
1991. The veteran also complained of intermittent episodes of 
arthritis involving various areas including the small digits 
of her hands and ankles.  Dr. GJD noted the veteran 
subsequently developed sicca, mucosal ulcerations, and 
proteinuria.  He also reported that the veteran had been 
diagnosed with SLE, lupus nephritis, and Hashimoto's 
Thyroiditis.  Dr. GJD stated that the veteran had a chronic 
disease characterized by intermittent and unpredictable 
episodes of inflammatory activity as well as immune 
stimulation manifested by fluctuating constitutional activity 
with the potential for renal compromise.  

A July 2002 statement from Dr. GJD reiterates the veteran 
developed fatigue and malaise in 1991.  He indicated that 
during 1991 and 1997 the veteran experienced intermittent 
episodes of arthritis, sicca, and mucosal ulcerations as well 
as fatigue and malaise.  The diagnosis of SLE was noted.  Dr. 
GJD stated that although the veteran did not develop 
sufficient clinical problems to allow a diagnosis of SLE to 
be confidently made prior to 1997, the veteran was not 
evaluated by rheumatology until 1997.  In addition, he 
explained that lupus was a condition in which the diagnosis 
may not be confirmed for many years, and as such, many 
patients may have an onset of the disease several years prior 
to a certain diagnosis.  Dr. GJD opined the onset of SLE was 
likely to have been in 1991 and her period on active duty 
clearly aggravated the activity of her disease and likely 
significantly contributed to its onset.

As noted previously, the RO determined in April 2000 that SLE 
was not incurred in or aggravated during service and that it 
was not manifest to a compensable degree within the year 
following her discharge from active duty service.  The 
"new" evidence is new, in that it was not previously of 
record.  Moreover, it is relevant and probative with respect 
to the crucial matter, i.e. the presence of a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military service.  

The medical evidence received by VA since April 2000 includes 
an opinion that SLE had its onset in 1991 and that the 
veteran's active duty service likely significantly 
contributed to its onset.  Consequently, because a nexus 
opinion has been associated with the claims folder, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that the veteran's attempt to reopen her 
claim of entitlement to service connection for SLE is 
successful.  



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran contends that she is entitled to service 
connection for SLE.  Specifically, she asserts that her 
service in the Persian Gulf caused and/or aggravated her 
current condition.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that service connection is warranted for this 
disability.

In the instant case, a July 2002 statement from Dr. GJD 
indicated the veteran developed fatigue and malaise in 1991.  
He further indicated that during 1991 and 1997 the veteran 
experienced intermittent episodes of arthritis, sicca, and 
mucosal ulcerations as well as fatigue and malaise.  The 
diagnosis of SLE was noted.  

Dr. GJD stated that while the veteran did not develop 
sufficient clinical problems to allow a diagnosis of SLE to 
be confidently made prior to 1997, the veteran was not 
evaluated by rheumatology until 1997.  He further indicated 
that lupus was a condition in which the diagnosis may not be 
confirmed for many years and as such, many patients may have 
an onset of the disease several years prior to a certain 
diagnosis.  Dr. GJD opined the onset of SLE was likely to 
have been in 1991 and her period on active duty clearly 
aggravated the activity of her disease and likely 
significantly contributed to its onset.

In her March 2005 testimony, the veteran reiterated that the 
onset of symptoms to include fatigue, malaise, exhaustion, 
and thinning hair had their onset in service.  She confirmed 
that she had no treatment in service.  The Board has no 
reason to doubt the veracity of the veteran.

Based on the July 2002 opinion of Dr. GJD, supported by 
additional medical evidence in the record from WRAMC and NIH 
containing repeated entries by treatment providers noting the 
veteran's onset of symptoms as 1991, the Board finds that 
service connection is warranted.  

ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for SLE has been submitted, 
and the claim is reopened.

Service connection for SLE is granted.


REMAND

The veteran contends that she is entitled to service 
connection for a bilateral eye disability.  Specifically, she 
asserts the condition is the result of exposure to sand, 
sunlight, dust, and the environment during her service in the 
Persian Gulf.  A preliminary review of the claims folder 
reveals the matter is not ready for appellate disposition.

A June 1991 Statement of Medical Examination and Duty status 
indicates the veteran complained of bilateral eye irritation 
and pain.  The veteran reported that sandstorms, sun, and 
different environmental situations caused her eye problems.  
The injury was considered to have been incurred in the line 
of duty.  

A March 1997 ophthalmology clinic note from WRAMC revealed 
the veteran complained of dry eyes.  She was diagnosed with 
low tear production possibly secondary to Sjogren's or 
another connective tissue disease.   She was prescribed 
artificial tears as needed.  A June 1999 entry indicates the 
veteran complained of a right blood shot eye.  The veteran 
was diagnosed with a healing conjunctival hemorrhage.

The September 1999 VA joints examination reflects the veteran 
complained of dry eyes.  Her pupils were equal and reactive 
to light.  A December 2000 summary from Dr. GJD indicates the 
veteran continued to complain of dryness of the eyes 
requiring frequent drops.  

Finally, in March 2005, the veteran testified at a Board 
hearing that her eye problems, including pain, dryness, sun 
sensitivity, and redness, began midway through her service in 
the Persian Gulf.  She also reported that she was told at one 
point that her bilateral eye problems might be a 
manifestation of her SLE.

Based on the above, the Board finds that a VA examination is 
necessary to determine whether the veteran's bilateral eye 
problems are attributable to a known clinical diagnosis.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Upon 
remand, the examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  After the development above has been 
completed, the veteran should be afforded 
an appropriate VA examination to 
determine the nature, extent, onset 
and/or etiology of any eye disability 
found to be present.  The examiner should 
review all pertinent medical records in 
the claims file and should state in the 
examination report that such review was 
performed. 

The examiner is asked to determine (a) 
whether the veteran's bilateral eye 
problems are attributable to a known 
clinical diagnosis, and (b) if yes, 
whether it is at least as likely as not 
that any currently diagnosed bilateral 
eye disorder is related to the veteran's 
active military service or is proximately 
due to or the result of the service 
connected SLE.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a legible report.  

3.  Thereafter, the veteran's de novo 
claim for service connection for a 
bilateral eye condition should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


